Case: 11-30119       Document: 00511680044         Page: 1     Date Filed: 11/30/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 30, 2011
                                       No. 11-30119
                                                                           Lyle W. Cayce
                                                                                Clerk



ENTERGY LOUISIANA, L.L.C.,

                                                  Plaintiff-Appellee,

versus

WACKENHUT CORPORATION,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:09-CV-7367




Before SMITH, PRADO, and ELROD, Circuit Judges.
PER CURIAM:*


       Entergy Louisiana, L.L.C. (“Entergy”), sued Wackenhut Corporation
(“Wackenhut”) for a declaratory judgment that Entergy was not required to


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-30119    Document: 00511680044     Page: 2   Date Filed: 11/30/2011



                                 No. 11-30119

indemnify Wackenhut for sums paid to settle a wage-and-hours dispute with the
guards it employed to secure Entergy’s power plant. The district court granted
summary judgment to Entergy based on the contract and denied recovery under
a theory of quantum meruit.
      We have reviewed the briefs, the applicable law, and pertinent portions of
the record and have heard the arguments of counsel. Essentially on the basis
of the Order and Reasons entered by the district court to explain the summary
judgment, that judgment is AFFIRMED.




                                       2